PER CURIAM.
The error alleged in this case is the refusal of the court below to set aside a sale of bankrupt property which was approved by the referee. We find no error in the court’s action. The purchaser was a first mortgage creditor and the court below, in its confirming opinion, directed such lien creditor must, in proving its claim and participating in other assets, credit its indebtedness with tire full value of the property bought. In view, therefore, of the fact that on a resale the property would have to be bid to a price in excess of the liens before the general creditors would be benefited, and considering the fact that the objector to this sale has given neither the referee, the court below, nor this court any assurance of the property being bid in excess of such liens, however interpreted, we see no benefit and very probable injury would accrue by setting aside this sale.
Accordingly we are of opinion the action of the court should be affirmed, and to avoid further delay the mandate of this court be issued forthwith.